People v Lopez (2021 NY Slip Op 05983)





People v Lopez


2021 NY Slip Op 05983


Decided on November 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
LEONARD B. AUSTIN
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2019-11248
 (Ind. No. 1154/18)

[*1]The People of the State of New York, respondent,
vFrancisco Lopez, appellant.


Laurette D. Mulry, Riverhead, NY (Lisa Marcoccia of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Alfred Croce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Timothy Mazzei, J.), rendered February 19, 2019, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his waiver of the right to appeal was knowing, voluntary, and intelligent (see People v Thomas, 34 NY3d 545; People v Sanders, 25 NY3d 337, 341; People v Lopez, 6 NY3d 248, 256; People v Scott, 165 AD3d 1295, 1295; People v Melvin, 165 AD3d 1291). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Melvin, 165 AD3d at 1291; People v Palladino, 140 AD3d 1194, 1195; People v Magnotta, 137 AD3d 1303, 1303).
The defendant's contention that his plea was not knowing, voluntary, and intelligent survives his valid appeal waiver (see People v Scott, 165 AD3d at 1296; People v Melvin, 165 AD3d at 1291; People v Magnotta, 137 AD3d at 1303; People v Fontanet, 126 AD3d 723, 723). However, the defendant's contention is unpreserved for appellate review because he did not move to withdraw his plea or otherwise raise this issue before the County Court (see People v Lopez, 71 NY2d 662, 665; People v Melvin, 165 AD3d at 1291; People v Pollidore, 123 AD3d 1058, 1058). In any event, this contention is without merit (see People v Maldonado, 194 AD3d 1076, 1076; People v Gutierrez, 194 AD3d 839, 839).
LASALLE, P.J., AUSTIN, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court